Title: To Benjamin Franklin from Lafayette, 4 December 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear SirOn Board the Censeur December the 4th 1782
To My Very Great Concern, I Have not Yet Received Your Answer to My letter, Nor the Account of What Has officially Past in Monney Matters— But Your Opinion Has Been I should Go, and I Am Pursuing an object that May I Hope prove Useful to America— Upon Your Opinion therefore, I Determine My Going— We are Under sails With 9 ships of the line, And about 6000 Men Recruits Included— Your letters I Beg You Will send to Mis. [Marquis] de Castries Who Will forward them. My Best Respects Wait Upon Mis. jay Adams and T. franklin With the Most tender Affection and Regard I am My dear sir Yours
Lafayette
